Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 14, 2020

The Court of Appeals hereby passes the following order:

A19A2205. GREAT AMERICAN INSURANCE COMPANY et al. v. CELADON
    TRUCKING SERVICES, INC.

      Endeavor Seafood, Inc., and its subrogee, Great American Insurance Company
(“Plaintiffs”) filed a lawsuit against Celadon Trucking Services, Inc. (“Celadon”),
alleging that Celdadon was liable for damage to a shipment of frozen fish that
Endeavor had hired Celadon to transport from Savannah, Georgia to Frankfort,
Kentucky. Following a bench trial, the court issued a judgment in favor of Celadon,
finding that it was not liable for the damage to the shipment. Thereafter, the Plaintiffs
appealed, arguing that the trial court erred in ruling that Celadon was not liable
because Endeavor failed to provide Celadon with specific shipping instructions.
      The appeal was docketed in this Court on June 6, 2019. And on December 13,
2019, prior to any disposition of the matter, Celadon filed a Suggestion of
Bankruptcy, in which it indicated that on December 9, 2019, it filed a petition seeking
protection from creditors under Chapter 11 of the United States Bankruptcy Code in
the United States Bankruptcy Court for the District of Delaware and that such
bankruptcy stays all action by this Court pertaining to Celadon.
      Nevertheless, the appellate courts of this state are constitutionally required to
dispose of every case at the term of court for which it is entered on the court’s dockets
for hearing or at the next term of court. See Ga. Const. of 1983, Art. VI, Sec. IX, Para.
II. Thus, “this Court does not have the power to stay a case.” Boardman v.
Brenninkmeijer, 328 Ga. App. 882, 882-883 (763 SE2d 267) (2014). Consequently,
we “remand this case to the trial court until the stay of proceedings is lifted.” Id. at
883. At that time, the Plaintiffs may re-institute the appeal by filing a new Notice of
Appeal in the trial court within 30 days of the date of the entry of the order in the
bankruptcy court lifting the stay. See id. at 883 (holding that although appeal had to
be remanded by this Court to the trial court once appellant filed for bankruptcy,
appellant could re-file appeal once bankruptcy stay was lifted).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/14/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.